FILED
UNDER

SEAL
NICHOLAS A. TRUTANICH
United States Attorney
District of Nevada
Nevada Bar Number: 13644
NICHOLAS DICKINSON
Assistant United States Attorney
United States Attorney’s Office
501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101
702-388-6336

                                UNITED STATES DISTRICT COURT
                                      District of Nevada


UNITED STATES OF AMERICA,            )              Case No. 2:20-mj-00221-DJA
Plaintiff,                           )
                                     )
       v.                            )                       PETITION FOR ACTION
                                     )                       ON CONDITIONS OF
LOUIS DAMATO                         )                       PRETRIAL RELEASE
Defendant                            )



       Attached hereto and expressly incorporated herein is a Petition for Action on Conditions

of Pretrial Release concerning the above-named defendant prepared by Sandra P. Bustos,

Supervising United States Pretrial Services Officer. I have reviewed that Petition and I concur in

the recommended action requested of the Court.

       Dated this 29th day of March, 2020.

                                                            NICHOLAS A. TRUTANICH
                                                            United States Attorney


                                                            By     /S/                       .
                                                                 NICHOLAS DICKINSON
                                                                 Assistant U. S. Attorney
PS 8
(Revised 12/04)


                                    UNITED STATES DISTRICT COURT
                                                for the
                                         DISTRICT OF NEVADA

U.S.A. vs. LOUIS DAMATO                                                Docket No. 2:20-mj-00221-DJA

                           Petition for Action on Conditions of Pretrial Release

        COMES NOW SANDRA P. BUSTOS, SUPERVISING UNITED STATES PRETRIAL SERVICES
OFFICER, presenting an official report upon the defendant, Louis Damato, who was placed under
Pretrial Services supervision by the Honorable U.S. Magistrate Judge Brenda Weksler in the Court
at Las Vegas, Nevada, on March 27, 2020, on a personal recognizance bond, with the following
conditions of release:

            1. Pretrial Services Supervision.
            2. The defendant shall abide by all conditions of release of any current term of parole,
               probation, or supervised release.
            3. The defendant shall abide by the following restrictions on personal association,
               place of abode, or travel:
               Travel is restricted to Clark County, NV.
            4. The defendant shall maintain residence at a halfway house or community
               corrections center as Pretrial Services or the supervising officer considers necessary.
               The defendant may only leave for employment; education; religious services;
               medical, substance use or mental health treatment; attorney visits; court
               appearances; court-ordered obligations; or other activities preapproved by Pretrial
               Services or the supervising officer.
            5. The defendant shall pay all or part of the costs for residing at the halfway house or
               community corrections center based upon his/her ability to pay as Pretrial Services
               or the supervising officer determines.
            6. The defendant shall avoid all contact directly or indirectly with any person who is or
               may become a victim or potential witness in the investigation or prosecution,
               including but not limited to: Dina Titus and all other victims related to state cases.
            7. The defendant shall refrain from possessing a firearm, destructive device, or other
               dangerous weapons.
            8. The defendant shall submit to any testing required by Pretrial Services or the
               supervising officer to determine whether the defendant is using a prohibited
               substance. Any testing may be used with random frequency and may include urine
               testing, a remote alcohol testing system and/or any form of prohibited substance
               screening or testing. The defendant shall refrain from obstructing or attempting to
               obstruct or tamper, in any fashion, with the efficiency and accuracy of any
               prohibited substance testing or monitoring which is/are required as a condition of
               release.
            9. The defendant shall pay all or part of the cost of the testing program based upon
               his/her ability to pay as Pretrial Services or the supervising officer determines.
      10. The defendant shall refrain from use or unlawful possession of a narcotic drug or
          other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a
          licensed medical practitioner. This includes marijuana and/or any items containing
          THC.
      11. The defendant shall not be in the presence of anyone using or possessing a narcotic
          drug or other controlled substances.
      12. The defendant shall pay all or part of the cost of the substance use treatment
          program or evaluation based upon his/her ability to pay as determined by Pretrial
          Services or the supervising officer.
      13. The defendant shall undergo medical or psychiatric treatment.
      14. The defendant shall submit to a mental health evaluation as directed by Pretrial
          Services or the supervising officer.
      15. The defendant shall pay all or part of the cost of the medical or psychiatric
          treatment program or evaluation based upon his/her ability to pay as determined by
          Pretrial Services or the supervising officer.
      16. The defendant shall abide by other conditions as noted below: Take all prescribed
          medication, especially psychiatric medication, as directed.
        Respectfully presenting petition for action of Court and for cause as follows:

   1. On March 29, 2020 the defendant failed to return to the Las Vegas Community Correction
      Center (LVCCC) after being discharged from Sunrise Hospital. His whereabouts are
      unknown and LVCCC discharged the defendant as an absconder.

PRAYING THAT THE COURT WILL ORDER THAT A WARRANT BE ISSUED UPON THE ALLEGATIONS
OUTLINED ABOVE. FURTHER, THAT A HEARING BE HELD TO SHOW CAUSE WHY PRETRIAL
RELEASE SHOULD NOT BE REVOKED.
ORDER OF COURT                             I declare under penalty of perjury that the
                                           information herein is true and correct.
Considered and ordered this 29th day of    Executed on this 29th day of March, 2020.
March, 2020 and ordered filed and made a
part of the records in the above case.     Respectfully Submitted,



______________________________             _____________________________
Honorable Nancy J. Koppe                   Sandra P. Bustos
U.S. Magistrate Judge                      Supervising U.S. Pretrial Services Officer
                                           Place: Las Vegas, Nevada
